DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22 2021 has been entered.
Receipt of Arguments/Remarks filed on January 22 2021 is acknowledged. Claims 2 was cancelled.  Claim 1 and 18 were amended. Claims 1 and 3-18 are pending in the application. Claims 8, 10 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (species), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 5 2019.   Accordingly, claims 1, 3-7, 9, 11-16 and 18 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach a copolymer comprising at least one monomer A, at least one macromonomer B comprising a macromonomer B1 and at least one additional macromonomer B2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 as currently written is vague and indefinite.  The claim recites “wherein one of 2 and 3 of R6, R7, R8 and R9 are H”.  It is unclear what “one of 2 and 3” is referring to.  Does this mean at least 2 or 3 of the R6-R9 are hydrogens?  If so then the recitation “wherein one of” doesn’t make that clear.  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites C monomers which are broader in scope than claim 1 which recites a specific C monomer.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-7, 9, 11-13, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bittner et al. (WO 2014095608, cited in the Office action mailed on July 2 2020) in view of Drew (WO 2014040119, cited in the Office action mailed on July 2 2020).
Applicant Claims
	The instant application claims an agrochemical composition comprising a pesticide and at least one water-soluble copolymer (P), wherein the copolymer (P) at least comprises: 35 to 94.5 wt% of a monomer (A) wherein the monomer A is (meth)acrylamide; 0.5 to 15 wt% of at least one macromonomer (B), macromonomer (B) at least comprising a macromonomer (B1) comprising H2C=C(R1)-R2-O-(R3O)a-(R4O)b-[(R4O)c(R5O)d]-H; and 0.5 to 64.9 wt% of an anionic monoethylenically unsaturated monomer (C), wherein the anionic monoethylenically unsaturated monomer (C) is 2-acrylamide-2-methylpropanesulfonic acid wherein: R1 comprises one of H and methyl, R2 comprises one of a single bond and a divalent linking group -OR35-, wherein R35 is an alkylene group having 1 to 6 carbon atoms, R3 comprises, independently at each occurrence, one of ethylene groups -CH2CH2-, 1,2- propylene groups -CH2-CH(CH3)-, and alkylene groups R4, wherein at least 90 mol% of the radicals R3 are ethylene groups, R4 comprises, independently at each occurrence, alkylene groups -CR6(R7)-CR'(R9)-, wherein the radicals R6, R', R8 and R9 independently of one another are one of H, a linear branched alkyl radical having 1 to 8 carbon atoms, and a branched alkyl radical having 1 to 8 carbon atoms, wherein not all the radicals are H and the sum of the carbon atoms in the radicals R6, R', R' and R9 is 2 to 8, R5 is an ethylene group -CH2CH2-, a is a number from 10 to 150, 227843-1222 0000078027US01 b is a number from 5 to 30, c is a number from 0 to 2, d is a number from 1 to 15, and wherein the respective amounts of the monomers are based in each case on a total amount of all the monomers in the copolymer (P).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Bittner et al. (wherein USPGPUB No. 20150329669, cited in the Office action mailed on July 2 2020, is serving as the English language equivalent) is directed to the process for preparing a macromonomer.  The macromonomer is suitable for reaction with further monomers, especially with acrylamide to give a water-soluble, hydrophobically associated copolymer (paragraph 0001). Water-soluble thickening polymers can associated with themselves or other substances having hydrophobic groups.  This forms an associative network which thickens the medium (paragraph 0002).  

    PNG
    media_image1.png
    228
    314
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    254
    328
    media_image2.png
    Greyscale
The inventive macromonomer M can be reacted with further monoethylenically unsaturated, hydrophilic monomers (b) to give copolymers.  The copolymers typically comprise macromonomer M in an amount from 0.1 to 20% and monomer b in 25 to 99.9% (paragraphs 0314-0316).  More than one b monomer can be utilized (paragraph 0325).  One specific combination claimed is acrylamide and 2-acrylamido-2-methylpropanesulfonic acid (AMPS) (paragraph 0327) with 40 to 60% acrylamide and 40 to 60% AMPS (paragraph 0335).  Polymer comprising the macromonomer in 2%, acrylamide in 50% and 48% AMPS had a weight average molecular weight of about 1, 000,000 g/mol (example C1).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Bittner et al. suggests these polymers are useful as thickeners in a variety of products, Bittner et al. does not suggest the use with a pesticide.  However, this deficiency is cured by Drew.
	Drew is directed to the spray drift adjuvant formulation and method of use. The invention relates to the field of retarding spray drift when a liquid is applied as a spray to a locus.  The invention relates to retarding spray drift in applications that require spray 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bittner et al. and Drew and utilize the copolymer of Bittner et al. in the invention of Drew as the spray drift agent.  Since the polymers of Bittner et al. are designed to thicken a medium, one skilled in the art would have been motivated to utilize the polymer in this manner as spray drift agents work by thickening liquids as taught by Drew.  Since spray drift agents are high molecular weight polymers with acrylamide and polyethylene oxide and the polymers of Bittner et al. are high molecular weight polymers with these moieties one skilled in the art would have a reasonable expectation of success.  
	Regarding the claimed copolymer P, the same H2C=C(R1)-R2-O of the instant claims and Bittner et al. are the same.  The rest of the macromonomer of Bittner et al. includes ethylene oxide-butylene oxide-ethylene oxide with overlapping repeat units wherein R4 of Bittner et al. includes H.  Therefore, the same/similar macromonomer is 
Regarding the claimed molecular weight, Bittner et al. teaches a molecular weight overlapping instant claim 11.  The molecular weight will depend in the degree of polymerization.  Since the molecular weight has an effect on the degree of thickening effect, one skilled in the art would manipulate the molecular weight in order to achieve the desired thickening effect.  Regarding claim 18 concentration limitations, Drew et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Claims 1, 4-7, 9, 11-16 and 18  rejected under 35 U.S.C. 103 as being unpatentable over Bittner et al. in view of Drew as applied to claims 1, 4-7, 9, 11-13, 15-16 and 18 above and in further view of Brumbaugh (US Patent No. 6235300, cited in the Office action mailed on July 2 2020).
Applicant Claims
	The instant claims the nonionic surfactant is one of an alcohol alkoxylate and a polyalkylene oxide.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Bittner et al. and Drew are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Drew does not teach the nonionic surfactant is one of an alcohol alkoxylate and polyalkylene oxide.  However, this deficiency is cured by Brumbaugh.
	Brumbaugh is directed to plant protecting adjuvant containing topped or peaked alcohol alkoxylates and conventional alcohol alkoxylates.  Adjuvants are commonly used in plant protecting compositions to facilitate biocidal action or to facilitate or modify characteristics of the biocidal formulations or spray solutions (column 1, lines 14-20).  Nonionic surfactants have been sued as activator adjuvants to facilitate biocide penetration wetting, spreading, dispersing, solubilizing, emulsifying and other surface modifying properties to bring about enhanced biocidal action (column 1, lines 48-55).  A common nonionic surfactant used as an adjuvant is an alkyl aryl oxylate.  Conventional aliphatic alcohol alkoxylates are an acceptable alternative (column 1, lines 60-67).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bittner et al., Drew and Brumbaugh and utilize alcohol alkoxylates as a nonionic surfactant in the composition.  One skilled in the art would have been motivated to utilize this surfactant in order to .  

Response to Arguments
Applicant's arguments filed January 22 201 have been fully considered but they are not persuasive. 
Applicants argue that (1) the Examiner’s argument are based on the assumption that any thickener would be similarly effective for reducing spray drift as suggested by Drew.  Applicants have shown that the polymers as specifically claimed exhibit unexpectedly superior drift reduction properties when polyacrylamide polymers not containing macromonomer B.  Comparative F which would fall under the definition of PAM as defined by Drew and thus qualify as comparative was less effective than the polymers falling within the scope.  
Regarding applicants’ first argument, the examiner cannot agree that the comparative F necessarily qualifies as a comparative example.  While Drew does teach PAM polymers for which this polymer falls within the scope, Drew additionally teaches (as noted in the rejection above) that if the formulation is to be used in an agricultural or horticultural spray it should be noted that the ionic PAMs are incompatible with some agrochemical ingredients.  Accordingly the PAM used for these applications should be non-ionic or have 40% or less, preferably 30% or less or more preferably 5% or less to about 0.01% of ionic character.  Thus a polymer with 50% ionic monomer does not fall within the suggested ionic character taught in Drew.  Table 2 shows a comparison of An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02.  Secondly, Drew et al. recognizes that the ionic monomer can be incompatible with some agrochemicals.  The comparative data actually seems to confirm this.  S4 which has the highest ionic monomer concentration performs the worst, while S3 which has the lowest ionic monomer concentration performs the best.  Thus, the conclusion cannot necessarily be made that the difference in the spray drift control is necessarily due to the inclusion of the macromonomer B.  The inclusion of this monomer necessarily reduced concentration of the ionic monomer which could be the reason the inventive polymers performed better. 
Applicants argue that (2) it is an unjust burden for the Applicants to limit to the claims to the ranges described in the exemplary embodiments of the instant specification.  The exemplary embodiments make it clear that copolymer P has a 
Regarding applicants’ second argument, the MPEP is clear that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. MPEP 716.02(d).  Therefore, any allegation of unexpected results or an unexpectedly improved result compared to the prior art must be commensurate in scope with the claims.  The examiner was not of the position that the claims need to be limited to the scope of the examples of the instant specification.  Additional data which supports an unexpectedly improved result over the full scope of the claims could be provided which would satisfy the requirement that the unexpectedly improved result occurs over the full scope of the claims without claim amendments.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616